I, regretfully, disagree with both the analysis and the result set forth by the majority. Upon review of R.C. 4933.12, R.C.4933.122, Ohio Adm. Code 4901:1-18-04, *Page 809 
and the related case law, I find nothing to support the interpretation that either statute "prohibit[s] a collection action and judgment in favor of a utility company for the amount of an arrearage accrued by a customer who is eligible for and participating in the PIP plan." I disagree further that allowing a utility company to obtain a judgment for accumulated arrearages on past due payments while requiring it to continue the utility service to the customer is an "absurd result." Rather, such a result, in addition to being what is provided for by the clear language of the statutes, would be of some benefit to all consumers while providing a measure of protection to those who are unable to pay from having their utility service terminated. As honorable as it may be, I believe that the analysis and result of the majority, although it should be, is simply not provided for by law.
I would reverse the judgment of the trial court.